Felton, J.,
dissenting. It does not appear that Beaver claimed the property as his own at the time of the trial. Therefore it was necessary, in my opinion, for the plaintiff to prove a conversion. This she sought to do by proof of demand and refusal. There was no evidence as to the value of the property at the time of the conversion or thereafter. There was evidence of the value of the various articles at various times before the conversion, and many of these dates were so far before the date of the demand that it was impossible for a jury intelligently to arrive at a value as of any particular time between the demand and the time' of the trial. The amount of interest computed by the jury shows that the value of the property was found as of a time previous to the demand; for which reason I also think the verdict is illegal. Furthermore, I agree with the principles of law as stated by Judge Sutton that interest as such, as expressed in the verdict in this case, is not allowable.